                                           Case 3:20-cv-04478-JD Document 92 Filed 11/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STATE OF MICHIGAN, et al.,
                                   7                                                         Case No. 3:20-cv-04478-JD
                                                        Plaintiffs,
                                   8
                                                  v.                                         JUDGMENT
                                   9
                                         BETSY DEVOS, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          At the parties’ joint request, Dkt. No. 90, and pursuant to Federal Rule of Civil Procedure

                                  14   58, the Court enters judgment in favor of all plaintiffs.

                                  15          IT IS SO ORDERED.

                                  16   Dated: November 11, 2020

                                  17

                                  18                                                                ________________________
                                                                                                    JAMES DONATO
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
